J-A26023-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CALVIN M. TAYLOR                         :
                                          :
                    Appellant             :   No. 528 WDA 2018

           Appeal from the Judgment of Sentence March 9, 2018
   In the Court of Common Pleas of Venango County Criminal Division at
                     No(s): CP-61-CR-0000552-2017


BEFORE: BENDER, P.J.E., SHOGAN, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                         FILED JANUARY 18, 2019

      Appellant, Calvin M. Taylor, appeals from the judgment of sentence

entered on March 9, 2018, in the Court of Common Pleas of Venango County.

Appellant’s counsel has filed a petition seeking to withdraw his representation

and a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), which govern a

withdrawal from representation on direct appeal. Appellant has not filed a

response to counsel’s petition.    After careful review, we grant counsel’s

petition to withdraw and affirm Appellant’s judgment of sentence.

      The trial court summarized the procedural history of this case as follows:

            On March 5, 2018, [Appellant] entered into a negotiated
      guilty plea in which the Commonwealth nolle prossed the
      remaining counts at criminal docket number 557-2017 in
      exchange for his pleading guilty to Count One-Intimidation of
      Witnesses or Victims, Count Six-Recklessly Endangering Another
J-A26023-18


        Person, and Count Nine-Obstructing Administration of Law.[1] The
        Commonwealth recommended a minimum sentence of thirty-six
        (36) months.

               On March 9, 2018, [Appellant] was sentenced at Count One
        to a term of incarceration of twenty-four (24) months to seventy-
        two (72) months, at Count Six to a term of incarceration of six (6)
        to twenty-four (24) months, and at Count Nine to a term of
        incarceration of six (6) to twenty-four (24) months. [Appellant’s]
        sentences were run consecutively by this [c]ourt, effectively
        making his aggregate sentence thirty-six (36) to one hundred
        twenty (120) months.

              On March 16, 2018, [Appellant] filed a timely post-sentence
        motion, which was subsequently denied by this [c]ourt on March
        19th of the same year. On April 13, 2018, [Appellant] filed his
        Notice of Appeal with the Superior Court and thereafter received
        notice from this [c]ourt directing compliance with Pa. R.A.P. 1925.
        [Appellant] filed his Concise Statement on May 7, 2018.

Trial Court Opinion, 5/17/18, at 1-2 (internal citations omitted).      The trial

court filed an opinion pursuant to Pa.R.A.P. 1925(a) on May 17, 2018. On

August 24, 2018, counsel filed a petition to withdraw as appellate counsel and

an Anders brief in this Court.2

        Appellant presents the following issues for our review:

        1. Whether the Sentencing Court erred as a matter of law or
           abused its discretion when the Sentencing Court ordered an
           excessive sentence.


____________________________________________


1   18 Pa.C.S. §§ 4952(a)(5), 2705, and 5101, respectively.

2 We note the record reflects that counsel represented Appellant before the
trial court. Counsel had filed a motion to withdraw as counsel with the trial
court on May 3, 2018. On May 4, 2018, the trial court issued an order stating
the following: “Counsel for [Appellant] is hereby withdrawn privately but is
hereby ORDERED by the court to represent [Appellant] as he is currently
indigent and has no way to pay for counsel.” Order, 5/4/18, at 1.

                                           -2-
J-A26023-18


      2. Whether the trial court erred as a matter of law or abused its
         discretion in denying counsel’s request for continuance when
         counsel was retained a week before jury selection.

Anders Brief at 5.

      Before we address the questions raised on appeal, we must resolve

appellate counsel’s request to withdraw. Commonwealth v. Cartrette, 83
A.3d 1030, 1032 (Pa. Super. 2013) (en banc).        There are procedural and

briefing requirements imposed upon an attorney who seeks to withdraw on

appeal. The procedural mandates are that counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that he
      or she has the right to retain private counsel or raise additional
      arguments that the defendant deems worthy of the court’s
      attention.

Id. at 1032 (citation omitted).

      In this case, counsel has satisfied those directives. Within his petition

to withdraw, counsel averred that he conducted a conscientious review of the

record and concluded that the present appeal is wholly frivolous. Counsel sent

Appellant a copy of the Anders brief and petition to withdraw, as well as a

letter, a copy of which is attached to the brief. In the letter, counsel advised

Appellant that he could represent himself or that he could retain private

counsel to represent him.

      We now examine whether the brief satisfies the Supreme Court’s

dictates in Santiago, which provide that:



                                     -3-
J-A26023-18


      in the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of the
      procedural history and facts, with citations to the record; (2) refer
      to anything in the record that counsel believes arguably supports
      the appeal; (3) set forth counsel’s conclusion that the appeal is
      frivolous; and (4) state counsel’s reasons for concluding that the
      appeal is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statutes on point that have
      led to the conclusion that the appeal is frivolous.

Cartrette, 83 A.3d at 1032 (quoting Santiago, 978 A.2d at 361).

      Counsel’s brief is compliant with Santiago. It sets forth the factual and

procedural history of this case, outlines pertinent case authority, cites to the

record, and refers to issues of arguable merit. Anders Brief at 2-9. Further,

the brief sets forth counsel’s conclusion that the appeal is frivolous and the

reasons for counsel’s conclusion. Id. at 7-9. Satisfied that counsel has met

the technical requirements of Anders and Santiago, we proceed with our

independent review of the record and the issues presented on Appellant’s

behalf.

      The issues raised in the Anders brief present challenges to the

discretionary aspect of Appellant’s sentence and the trial court’s failure to

grant a continuance. Anders Brief at 5-9. As noted, Appellant entered a

guilty plea in this matter. “Pennsylvania law makes clear that by entering a

plea of guilty, a defendant waives his right to challenge on direct appeal all

nonjurisdictional defects except the legality of the sentence and the validity of

the plea.” Commonwealth v. Monjaras-Amaya, 163 A.3d 466, 468 (Pa.




                                      -4-
J-A26023-18


Super. 2017) (citing Commonwealth v. Pantalion, 957 A.2d 1267, 1271

(Pa. Super. 2008)).

       As this Court has explained:

              Indeed, a defendant routinely waives a plethora of
              constitutional rights by pleading guilty, including the
              right to a jury trial by his peers, the right to have the
              Commonwealth prove his guilt beyond a reasonable
              doubt, and his right to confront any witnesses against
              him. Boykin v. Alabama, 395 U.S. 238, 89 S. Ct.
1709, 23 L. Ed. 2d 274 (1969) (knowing and voluntary
              guilty plea waives privilege against self-incrimination,
              right to jury trial, and right to confront one’s
              accusers). Furthermore, a defendant is permitted to
              waive fundamental constitutional protections in
              situations involving far less protection of the
              defendant than that presented herein. See, e.g.,
              Peretz v. United States, 501 U.S. 923, 936, 111
S. Ct. 2661, 115 L. Ed. 2d 808 (1991) (stating “The
              most basic rights of criminal defendants are ... subject
              to waiver”); Johnson v. Zerbst, 304 U.S. 458, 465,
              58 S. Ct. 1019, 82 L. Ed. 1461 (1938) (stating sixth
              amendment right to counsel may be waived).

Commonwealth v. Lincoln, 72 A.3d 606, 609 (Pa. Super. 2013) (some

internal citations omitted).

       Herein, Appellant’s claims do not challenge the court’s jurisdiction.

Furthermore, Appellant’s stated issues do not pertain to the legality of his

sentence3 or the validity of his plea. Thus, Appellant waived these claims by

pleading guilty. Monjaras-Amaya, 163 A.3d at 468.

____________________________________________


3 Appellant’s claim regarding his sentence as developed in his Anders brief
challenges the discretionary aspect of his sentence. To the extent that
Appellant’s claim could be construed as a challenge to the legality of his



                                           -5-
J-A26023-18


       We also have independently reviewed the record in order to determine

whether     there    are   any    non-frivolous   issues   present   in   this   case.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super. 2014). Having

concluded that there are no meritorious issues, we grant Appellant’s counsel

permission to withdraw, and affirm the judgment of sentence.

       Petition of counsel to withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/18/2019




____________________________________________


sentence, we conclude that such claim is meritless because the sentences
imposed do not exceed the statutory maximums. See 18 Pa.C.S. § 1103(3)
(the statutory maximum for a felony of the third degree is seven years); and
18 Pa.C.S. § 1104(2) (the statutory maximum for a misdemeanor of the
second degree is two years).

                                           -6-